Citation Nr: 0640303
Decision Date: 09/20/06	Archive Date: 01/18/07

DOCKET NO.  04-16 490A	)	DATE SEP 20 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 1966.  

This matter comes to the Board of Veterans Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2006, a VA examiner noted that the veteran was not employable secondary to his chronic back pain.  The Board finds that this raises a claim of entitlement to a total disability rating due to individual unemployability.  This issue is referred to the RO for appropriate action.

In August 2006, the veteran testified before the undersigned Veterans Law Judge, and shortly thereafter, the veterans motion to advance his case on the Boards docket was granted.  38 C.F.R. § 20.900(c).  


FINDING OF FACT

The veteran does not currently have unfavorable ankylosis of the entire thoracolumbar spine or associated objective neurologic abnormalities, nor has he had incapacitating episodes with six weeks of bed rest during the last 12 months as prescribed and treated by a physician.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 percent for residuals of a low back injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.25, 4.45, 4.71a, Diagnostic Codes 5239 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VAs duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should be provided by the claimant, and which portion VA will try to obtain on the claimants behalf, which was accomplished in June 2003 and June 2005 letters.  
  
During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veterans service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a claim of service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 484. 

In this case, the veteran has been afforded the appropriate information in order to advance any contention regarding the claim considered herein:  Particularly, a June 2005 letter told the veteran that to establish entitlement to an increased evaluation for a service-connected disability, the evidence must show that the service-connected disability had gotten worse.  As such, the veteran was aware and effectively notified of information and evidence needed to substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, it is also noted that due to the denial of the issues below, any such downstream issue is rendered moot; thus, the veteran is not prejudiced by the Boards consideration of the pending issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  
The RO issued, in fact, a July 2006 letter concerning an effective date, and to the extent that the veteran required this notice in order for a proper adjudication of his claims, the Board finds that it meets the requirements in Dingess.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to recognize that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be typically provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the veteran received notification prior to the rating decision on appeal, and substantively sufficient notice thereafter.  Also, the RO issued an October 2005 supplemental statement of the case after the June 2005 letter.  

It is further noted that in order to be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice must also request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim; this fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this case, the June 2005 letter fulfilled the principle underlying the fourth element when it instructed as follows:  If there is any other evidence or information that you think will support your claim, please let us know.  If you have any evidence in your possession that pertains to your claim, please send it to us.   

Next, VCAA requires VA to assist the claimant in obtaining evidence necessary to substantiate a claim, 38 C.F.R. § 3.159(c), which includes providing a medical examination when such is necessary to make a decision on the claim.  The RO obtained VA treatment records from 2000 to 2006, as well as thorough VA examination reports dated July 2003 and June 2005.  In a November 2005 statement the veteran articulated that he had no additional evidence to submit.  

Given the preceding, VA satisfied its duties to the veteran given the circumstances of this case.  

Legal standards

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is warranted is to be based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that compensation for service-connected injury is limited to those claims which show present disability and held: Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  At the time of an initial award, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the pendency of the veterans appeal, VA promulgated new regulations for the evaluation of diseases and injuries of the spine.  The amendments renumber the diagnostic codes and create a general rating formula based largely on limitation or loss of motion.

When an amended regulation expressly states an effective date and does not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

The previous version of the rating criteria (which eventually changed in September 2003) provided as follows:

Under Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.  Under Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaites sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Effective September 2002, intervertebral disc syndrome was to be evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months....................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months....................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months....................................................10


The regulations regarding spine disabilities were revised effective September 26, 2003.  Under these regulations, a back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, see 38 C.F.R. § 4.71a.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spin greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis20

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Additionally, the new rating schedule for diseases and injuries of the spine utilizes the General Rating Formula for Diagnostic Codes 5235 (vertebral fracture or dislocation), 5236 (sacroiliac injury and weakness), 5237 (lumbosacral or cervical strain), 5238 (spinal stenosis), 5239 (spondylolisthesis or segmental instability), 5240 (ankylosing spondylitis), 5241 (spinal fusion), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  Alternatively, intervertebral disc syndrome could also be rated under the criteria mentioned above that had become effective in September 2002.  

Analysis

Given the rating criteria in effect when the veteran filed his claim (May 2003) for an increased rating, and after a complete review of the evidence of record, see 38 U.S.C.A. § 7104, the veteran does not have the kind of disorder of the spine that could generate a higher rating under one set of criteria, and the evidence shows that he had not been prescribed bed rest for six weeks over the last 12 months to obtain a higher rating under the other method for rating his disability.  

A March 1979 RO determination enacted a Board decision to grant service connection for residuals of a low back injury diagnosed as spondylolisthesis, Grade II, fifth lumbar-first sacral vertebral interspace, and assigned a 10 percent disability rating.  A December 1980 rating decision granted an increased rating of 20 percent and noted that the veteran had apparently undergone a spinal fusion.  

The record contains a December 1984 Social Security Adminstration (SSA) decision that found the veteran had been under a disability since January 18, 1984, and the veterans application for supplemental security income was allowed.  

In August 1992, the RO assigned a 40 percent rating for residuals of a low back injury.  In May 2003, the veteran filed the pending claim for an increased rating.  

Pursuant to the claim, the RO obtained VA treatment records.  In a March 2002 progress note, the veteran related that he had been a construction worker until 1978 when he was injured on the job due to an old back injury.  In May 2003, the veteran complained of pain radiating down his legs.  In June, the veteran continued to assert that he had an increase of low back pain radiating to his legs.  A July 2003 CT scan found mild to moderate generalized disc bulge seen at L3-L4 with degenerative changes, and evidence of previous surgery seen at L3-L4 and L5-S1 levels with post-operative changes.  Also, the study noted Grade II spondylolisthesis of L5 seen on S1, with mild degenerative changes at the S1 joints with vacuum phenomenon.  

At a July 2003 VA examination, the veteran recounted that in 1969 after service he had been seen at a VA hospital for back and leg pain, and then in 1978 he had fallen off of a ladder, which precipitated an operation involving fusion of his low back.  The veterans main physical complaint was that standing up caused his low back to become tight and he had intermittent pain going down into his feet at times.  He took Oxycodone four times a day.  The veteran reported that he had been bed ridden seven to eight times over the last year and it took him a minimum of six to nine days to recover; he had to lie in bed, and he could reach the bathroom only with the help of crutches.  

Physical examination revealed that the veteran could flex forward to 60 degrees and extend to 15 degrees.  He could bend left and right to 25 degrees.  The veteran was able to stand on his heels and toes, and he had good ankle extension against resistance.  Straight leg raising on the left was 50 degrees and the right 30 degrees, which gave him back pain but not leg pain.  The examiner observed that the veteran had loss of range of motion of 50 degrees in low back because of pain with evidence of mild degree of weakness and fatigue but no incoordination.  The diagnosis was spondylolisthesis congenital with status post fusion L5-S1.  The examiner further noted that the veteran had functional impairment, with no climbing, no stopping, lifting over 10 pounds, and no prolonged standing and walking for more than an hour without a rest.  

A September 2003 treatment note found that the veteran was negative for neurological signs (including paralysis, numbness, weakness, or tremors).  Physical assessment found 5/5 muscle strength bilaterally, and a coordinated smooth gait.  Later than month, the veteran complained of low back pain going to right lower extremity; the veteran declined physico therapy, and took medication.  In May 2004, the veteran had no neurologic sensory deficit.  

In November 2004, the veteran related that he had a tendency to fall easily due to poor balance; the assessment was to take fall precautions.  In May 2005, the veteran complained of chronic radiation into his legs.  

In June 2005, he underwent another VA examination.  The examiner noted that the claims file had been reviewed.  The veteran reported that since his last exam, the pain had become achier.  He was able to gain some relief after lying in bed for awhile, but there did seem to be a mechanical nature to his low back pain.  The veteran reported that the pain was exacerbated by movement and sitting for prolonged periods.  He described the pain as 5-6/10 most days, and approximately twice a month the pain became so bad that he was unable to arise from bed.  Repetitive activity increased pain, and he had increased fatigability with decreased range of motion.  The veteran currently took 200 mg of morphine.  The veteran denied any bladder or bowel complaints, but he had diffuse numbness in his lower extremities.  He typically walked with a cane for support, and was able to ambulate 50-60 yards before the pain became too severe.  Regarding a functional assessment, the veteran had difficulty with walking and transfers, and his daily activities were impacted by the pain such as eating, grooming, bathing, toileting, and dressing.  

A physical examination demonstrated 0-40 degrees flexion, 0-10 degrees extension, right and left lateral bending to 20 degrees, and right and left lateral rotation at 20 degrees bilaterally.  The veteran had negative Lasegue sign bilaterally, and 5/5 motor strength.  He had 2/2+ bilateral patellar reflexes and 1+ bilateral Achilles reflexes, and negative Babinski, Hoffman, and clonus.  The veterans gait was antalgic, and he had no tenderness to palpation of his lower lumbar spine region.  The examiner noted the findings of a July 2003 imaging study, and gave an assessment that the veteran had ongoing low back pain secondary to what the veteran attributed to be a fall back in 1966.  The examiner stated that the veteran had no neurological deficits.  Rather, the veteran had significant diminished range of motion.  The examiner noted that the veteran had diffuse numbness in bilateral lower extremities throughout in a splotchy fashion, which may have been secondary to his diabetic sensory neuropathy.  

In July 2006 at VA, the veteran reported that he had been in bed for two weeks due to increased low back pain when he nearly fell and tried to grab something to hang onto.  Assessment of the extremities found that the right thigh was slightly weaker than the left, and decreased sensation was noted with monofilament testing bilaterally.  A neuro assessment found that deep tendon reflexes were hyper-reflexive, and achilles intact bilaterally.  The assessment indicated that the veteran had chronic low back pain with grade I spondylolisthesis L5-S1, and moderate to severe degenerative joint disease of the low back, and that he was unemployable secondary to chronic back pain.  

At his August 2006 hearing, the veteran testified that he had hurt his back numerous times at various jobs, and that he had no been able to hold down a job.  He was in a lot of pain, and it radiated down his leg.  The veterans spouse testified that he would get into bed for three weeks at a time, and that her husbands back had gotten increasingly worse.  

It is again noted that when the veteran filed his claim in May 2003, the Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes was in effect.  (Also, a 40 percent rating was the maximum under old Diagnostic Codes 5292 and 5295, which essentially addressed limitation of motion.)   

Thus, the current rating criteria relating to intervertebral disc syndrome requires that the veteran have had incapacitating episodes have a total duration of at least 6 weeks during the past 12 months for the next highest rating.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1) (emphasis added).  Though the veteran on occasion reported that he underwent bed rest, it does not appear that a medical professional, in fact, ever prescribed bed rest.  Thus, the next highest rating of 60 percent would not be in order.  

In terms of the General Rating Formula (which became effective in September 2003 to address limitation of motion), the next highest rating of 50 percent is not appropriate because the veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
Though the criteria is applied with our without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals or injury or disease, even considering DeLuca factors, the diagnostic code clearly requires unfavorable anklysosis of the entire thoracolumbar spine, and there is nothing in the record at this time to suggest that the veteran suffers from such a disorder for his entire thoracolumbar spine.  

The General Rating Formula also instructs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, may be rated separately.  The most recent VA examination, however, found that the veteran did not suffer from neurological deficits.  Importantly, the examiner arrived at this conclusion after reviewing the veterans claims file, and performing a physical examination.  Notably, the veterans subjective complaints concerning radiating leg pain to various VA medical professions have not resulted in an ultimate diagnosis of an objective neurologic disorder.  Also, objective testing as recent as July 2006 did not cause the attending VA physician to assess the veteran as having an associated objective neurologic abnormality in relation to his service-connected low back disability.  As such, the provision as found in 38 C.F.R. § 4.71a, Note (1), is not fulfilled by the evidence of record, and a separate rating is not appropriate at this time.

Because the veterans service-connected low back disability has not manifested according to the medical standards found in the current regulations for a higher rating (i.e., no physician prescribed bed rest for six weeks, and there is no unfavorable ankylosis of the entire thoracolumbar spine), the Board cannot grant the increased rating claim at this time.  In short, this decision is constrained by the plain language and requirements set out in the law as sanctioned by Congress.  


ORDER

A rating in excess of 40 percent for service-connected residuals of a low back injury is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
·	Appeal to the United States Court of Appeals for Veterans Claims (Court)
·	File with the Board a motion for reconsideration of this decision
·	File with the Board a motion to vacate this decision 
·	File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
·	Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

 
VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED	 

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


 
VA FORM
MAR 2005 (RS) 	 4597	Page 2		 

